Henderson Global Funds 737 North Michigan Avenue, Suite 1700 Chicago, Illinois 60611 September 30, 2014 State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. 2 Heritage Drive North Quincy, Massachusetts 02171 Attention:Legal Department, 8th Floor Ladies and Gentlemen: Reference is made to the Transfer Agency and Service Agreement between Henderson Global Funds (the “Trust”) and State Street Bank and Trust Company (the “Transfer Agent”) dated September 1, 2001, as amended (the “Agreement”). Pursuant to Section 16 of the Agreement, this letter is to provide notice of the creation of two additional portfolios of the Trust, namely the Henderson International Select Equity Fund and the Henderson International Long/Short Fund (each, a “Portfolio”).We request that you act as Transfer Agent under the Agreement with respect to each Portfolio. The Schedule A to the Agreement is superseded and replaced with the Schedule A attached hereto and dated September 30, 2014. Please indicate your acceptance of the foregoing by executing two copies of this letter, returning one to the Trust and retaining one copy for your records. Very truly yours, Henderson Global Funds By:/s/ Christopher K. Yarbrough Name:Christopher K. Yarbrough Title:Secretary Accepted: State Street Bank and Trust Company By:/s/ Michael F. Rogers Name:Michael F. Rogers Title:Executive Vice President Schedule A Dated September 30, 2014 Henderson European Focus Fund Henderson Global Technology Fund Henderson International Opportunities Fund Henderson Strategic Income Fund (formerly Henderson Worldwide Income Fund) Henderson Global Equity Income Fund Henderson Emerging Markets Opportunities Fund Henderson All Asset Fund Henderson Dividend & Income Builder Fund Henderson High Yield Opportunities Fund Henderson Unconstrained Bond Fund Henderson International Select Equity Fund Henderson International Long/Short Fund
